AG 93 (Rev, £1/13} Search and Seizure Warrant

 

FILED
UNITED STATES DISTRICT COURT ASHER NC.
or the :
Western District of North Carolina JUL 02 2019

U.S. DISTRICT COURT

In the Matter of the Search of W, DIST. OF N.C.

)
(Briefly describe the property to be searched } . .
or identify the person by name and address) ) Case No. | ’ | % mn n) 3l
)
)

THE RESIDENCE AT 362 GENESIS CIRCLE #1,
BLACK MOUNTAIN, NORTH CAROLINA , AND ANY
VEHICLES, OUTUILDINGS, OR APPURTENANCES )

SEARCH AND SEIZURE WARRANT _

 

To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of - North Carolina
(identify the person or describe the property to be searched and give its location): ‘
See Attachment A.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B.

. YOU ARE COMMANDED to execute this warrant on or before Tuy MS DOSY {not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. Oat any time in the day or nigh? because good cause has been established,

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Dennis L, Howell
(United States Magistrate Judge)

 

CJ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

3 for days (not to exceed 30) (11 until, the facts justifying, the later specific date of

Date and time issued: Aa), iL, Sete od 1O5SO Om (Deormen Que Kear 0

Judge ’s signature

 

City and state: Asheville, North Carolina Dennis L. Howell, U.S. Magistrate Judge

 

 

Printed name and title
Wo octan test oQ Poa, Counflic
Case 1:18-mj-00081-DLH Document 2 Filed 07/02/19 Page 1 of 2

 
AQ 93 (Rev. 11/13) Search and Seizure Warrant (Page 2}

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

~7] ~\S . QO‘ {oO wen Sot. News ist.

 

 

 

Inventory made in the presence of :

“Dow NeAmayecen Wo Coenes NS Caton NX Xo \ Waren Dc

Inventory of the property taken and name of any person(s) seized:

Sw Moma aN

 

Certification —

 

I declare under penalty of perjury that this inventory is correct and was returned aiong with the original warrant to the
designated judge.

pate: “Baa - 9 cnO™

    

Printed nam and title

 

 

 

Case 1:18-mj-00081-DLH Document 2 Filed 07/02/19 Page 2 of 2

 
